Title: To Thomas Jefferson from Albert Gallatin, 19 February 1806
From: Gallatin, Albert
To: Jefferson, Thomas


                        
                            Dear Sir
                     
                            19th Feby. 1806
                        
                        The enclosed bill was presented this day for payment, and the question arises whether any salary was due. There are no documents in the Treasury shewing whether Mr Duffield
                            ever went to N. Orleans, was qualified by taking the usual oath, or acted at all as a Judge. Nor do we know when or how he resigned. As it is probable that he sent his resignation to you, you may
                            perhaps give some information on the subject—
                  With great respect Your obedt Servt.
                        
                            Albert Gallatin
                     
                        
                    